Title: Adams’ Digest of Evidence: 29 November–1 December 1770
From: Adams, John
To: 


       Evidence of Commotions that Evening.
       James Crawford. Went home to Bulls Wharf at dark about 6 O Clock. Met Numbers of People, going down towards the Town House, with sticks. At Calfs Corner, Saw above a dozen with sticks. In Quaker Lane and Greens Lane met many, going towards King Street. Very great Sticks, pretty large Cudgells, not common Walking Canes.
       Archibald Gould. Going to Crawfords at Bulls Wharf. At 8, at Swing Bridge, the People were walking from all Quarters with Sticks, that I was afraid to go Home. Went thro Greens Lane, and met many People, the Street in such Commotion, as I hardly ever saw in my Life. Uncommon Sticks, such as a Man would pull out of an Hedge. At Hancocks Wharfe when the Bells began to ring. Mem. It must have been later.
       
        Archibald Wilson, William Hunter, David Mitchelson, James Selkrigg, Archibald Bowman, Wm. Dixon, 6 of em were all at one House at Mr. Hunters, and all agree in their general account. And with em concurs B. Davis.
       
       John Gillespie. At 7 went up to the South End to Mr. Silvester’s. Met 40 or 50, with white Sticks, in small Parties of 4 or 5 in a Party. This was thro the main Street.
       Thos. Knight. At his own Door. 8 or 10 passed with Sticks or Clubbs, and one of em said d—n their Bloods let us go and attack the main Guard first, the Bell ringing. One of em made a Pause, and said, let us go and get our Guns or I’le go and get my Gun. Went in and told his Wife he believd there would be bloodshed. This also was in the main Street.
       Nat. Russell vid.
       Mem. If these Witnesses are believed, People were in Motion both in the main Street leading from the Town House towards the South End, and in Quaker Lane, and Greens Lane.
       Archibald Wilson, Hunter, Mitchelson, Selkrig, Bowman, Dixon. 6 of em were all at one House at Mr. Hunters in Dock Square and all agree in their general Account, tho they dont all remember the same Circumstances. Their general Account is that many People came from the North End and assembled in Dock Square, made Several Attempts in small Parties at Murrays Barracks but came running hastily back, as if driven back by the Soldiers. Many had Staves, tho many had none. After some time there appeard among em a Gentleman with a red Cloak and a white Wigg. He made a Speech to em of 4 or 5 minutes. Then they proposed to go to K. Street and attack the main Guard, and the Effect immediately followed. One Party under one Leader went round and up Cornhill, another Party up royal exchange Lane, and a 3d up Silsbys Alley. And several proposed to cry fire. Fire was cryed, several Times, and the Bells soon after rung.
       In Confirmation of the Testimonies of these 6 Scotch Gentlemen we have the Testimonies of Shubael Hewes and B. Davis.
       Mr. Hewes, Says he was in D. Square. Saw by the Markett a Number coming from the North End. A Number of Lads, came along, and tryed to pull out, and break the Leggs of the Stalls. 6 or 7 of em, cant say exactly the Number.
       
       Mr. Davis says. A Number came 3 or 4 and cryd where are any Clubbs, or Cordwood Sticks, cryd Fire, Fire, Fire.
       This Assembly of People in D. Square was undoubtedly a Riot. In those I mean, to set off for K.S. to attack the main Guard this was an unlawful Design, and End.
       Dr. Hyrons very particular. Vid. page 26.
       Captn. Gold finch—page 28.
       Patrick Keeton page 30.
       Wm. Davis. page 21.
       Benja. Lee. page 34.
       John Frost 34.
       John Ruddock Esqr.
       Greg. Townsend Esqr. 37.
       James Thompson 29.
       McCauley.—Jona. W. Austin.
       Hartegan.—J. Danbrook. J. Simpson.
       Carrol.—J. Bailey. Danbrook.
       Wemms.—E. Bridgman. J. Simpson.
       Kilroy.—E. G. Langford. F. Archbald. J. Brewer, Ferriter and Hemenway.
       White.—S. Clark. E. G. Langford. J. Bailey. J. Simpson.
       Montgomery.—J. Bailey. R. Palmes. J. Danbrook. J. Bass. Thos. Wilkinson.
       Warren.—E. Bridgman. J. Dodge. J. Simpson. Ferriter.
       Attack, Assault and Insult. Crown Witnesses
       E. Bridgman. A Number of Things, Ice or Snow, thrown, Sticks struck the Guns. About 12 with Sticks, surrounded the Party and struck their Guns with their Sticks several Blows, when the Soldiers were loading. The People went up quite to them with in the length of their Guns, before the firing. Number were coming down by the Town House. Call’d em cowardly Rascalls. Dared em to fire. All the Bells rung. The ratling of a Blow before the firing very violent.
       J. Dodge. About 50 People very near the Soldiers. Ice and snow Balls thrown, Sticks rattled upon their Guns. The Balls seemed to come from close before em.
       
       J. Bailey. The Boys hove Pieces of Ice at Sentry as big as your fist, hard and large enough to hurt a Man.
       Montgomery was knocked down, and his Musquet fell out of his Hand, by a Clubb or Stick of Wood by one of the Inhabitants, and as soon as he got up he fired. The Clubb was not thrown but I saw him struck with it. He fell down and the Gun fell out of his Hand. The Blow was very violent.
       R. Palmes. Saw a Piece of Ice or Snow, or something white strike Montgomerys Gun. It struck the Grenadier and made a Noise. He fell back and fired.
       J. Danbrook. Saw a little Stick flyover their Heads, a Piece of a rattan or some such Thing.
       J. Bass. Saw a Stick knocked to knock up Montgomerys Gun. It knocked it up 5 or 6 Inches.
       J. Simpson. Saw one Man going to throw a Clubb, but he did not. Saw one Clubb, thrown in to the Soldiers. It hit one of the Soldiers Guns, I heard it Strike. The Person that threw it stood 10 Yards from the soldiers. The Stick was thrown 1 or 2 seconds before the 1st. Gun, a white birch Cordwood Stick, an inch thick.
       B. Burdick. Had an highland broad Sword in my Hand. I struck at the Soldier who pushed at me, and had I struck 2 or 3 Inches farther, I should have left a Mark that I could have Sworn to. I struck the Cock of his Gun. Saw a short Stick thrown about 2 or 3 foot long. Heard a Ratling.
       R. Williams. Saw the People some huzzaing, some whistling. Somebody said dont press upon the Guard, The People seemed to be pressing. Saw some snow Balls thrown.
       Assault upon the Sentry.
      